[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
RULING ON OBJECTIONS TO REQUEST TO REVISE
The plaintiff's Objections to Request to Revise filed on September 28, 1993 are hereby disposed of as follows:
1. As to the First Count, paragraph 4: Overruled
2. As to the First Count, paragraph 6: Sustained
3. As to the First Count, paragraph 7: Overruled
4. As to the First Count, paragraph 8: Overruled
5. As to the First Count, paragraph 10: Overruled
6. As to the Third Count, paragraph 12: Overruled
7. As to the Fourth Count, paragraph 11: Sustained
8. As to the Fourth Count, paragraph 12: Sustained
SO ORDERED this 19th day of October __, 1993.
Michael R. Sheldon, J. CT Page 8585